              Case 2:16-cv-01661-RAJ Document 44 Filed 11/02/18 Page 1 of 7




 1                                                       THE HONORABLE RICHARD A. JONES

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT

 8                             WESTERN DISTRICT OF WASHINGTON
 9
                                              AT SEATTLE
10
      DAVID HANSON, individually and on behalf          Case No. 2:16-cv-01661 RAJ
11    of the settlement class,
                                                        [PROPOSED] FINAL JUDGMENT
12                          Plaintiff,                  ORDER
13
             v.
14
      MGM RESORTS INTERNATIONAL, a
15    Delaware corporation, and COSTCO
      WHOLESALE CORPORATION, a Delaware
16    corporation,
17
                            Defendants.
18

19
            This matter having come before the Court on Plaintiff’s Motion and Memorandum of
20
     Law in Support of Motion for Reasonable Attorneys’ Fees, Expenses, and Incentive Award and
21
     Plaintiff’s Motion and Memorandum of Law in Support of Motion for Final Approval of Class
22
     Action Settlement (“Settlement”) of the above‐captioned matter (the “Litigation”) between
23
     Plaintiff David Hanson (“Plaintiff” or “Hanson”) and Defendants MGM Resorts International
24
     and Costco Wholesale Corporation (“Defendants”) (collectively the “Parties”), as set forth in the
25
     Stipulation of Class Action Settlement between Plaintiff and Defendants (the “Settlement
26
     Agreement”), and the Court having duly considered the papers and arguments of counsel, the
27


     [PROPOSED] FINAL J UDGMENT ORDER                                   TOUSLEY BRAIN STEPHENS PLLC
                                                    1                     1700 Seventh Avenue, Suite 2200
     Case No. 2:16-cv-01661 RAJ                                               Seattle, Washington 98101
                                                                        TEL. 206.682.5600 • FAX 206.682.2992
                 Case 2:16-cv-01661-RAJ Document 44 Filed 11/02/18 Page 2 of 7




 1   Court hereby finds and orders as follows:

 2          1.       All terms and phrases in this Final Judgment Order not otherwise defined herein

 3   shall have the same meaning as ascribed to them in the Parties’ Stipulation of Class Action

 4   Settlement (Dkt. 34-1) (the “Settlement Agreement”).

 5          2.       This Court has personal jurisdiction over the Parties and all Settlement Class

 6   Members and subject matter jurisdiction to approve the Settlement Agreement, including all

 7   exhibits thereto.

 8          3.       The Court confirms certification, for purposes of settlement only, of the

 9   Settlement Class pursuant to Federal Rule of Civil Procedure 23(b)(3), defined as “All

10   individuals in the United States who, from October 24, 2010 to the date of Preliminary Approval

11   of the settlement, purchased an MGM Gift Card and were assessed an inactivity fee that was

12   deducted from the balance of funds remaining on the Gift Card.” (See Dkt. 37.)

13          4.       The Court finds that the Notice provided to the Settlement Class pursuant to the

14   Settlement Agreement and the Preliminary Approval Order (Dkt. 37) and consisting of direct

15   notice via email and first-class U.S. mail, an interactive settlement website, targeted Facebook

16   advertisements designed to reach members of the Settlement Class, and a toll-free phone

17   number, has been successful and was (1) the best notice practicable under the circumstances, (2)

18   constituted notice that was reasonably calculated, under the circumstances, to apprise the

19   Settlement Class of the pendency of the Litigation and their rights to object to and/or exclude
20   themselves from the Settlement Agreement and to appear at the Final Approval Hearing; (3) was

21   reasonable and constituted due, adequate, and sufficient notice to all individuals entitled to

22   receive notice; and (4) fulfilled all applicable requirements of the Federal Rules of Civil

23   Procedure, the Due Process Clause, and the rules of the Court.

24          5.       No members of the Settlement Class have requested to be excluded from the

25   Settlement, and no Settlement Class Members have objected to any of the terms of the

26   Settlement Agreement.
27          6.       The Court finds that the Settlement Administrator notified the appropriate


     [PROPOSED] FINAL J UDGMENT ORDER                                     TOUSLEY BRAIN STEPHENS PLLC
                                                      2                      1700 Seventh Avenue, Suite 2200
     Case No. 2:16-cv-01661 RAJ                                                  Seattle, Washington 98101
                                                                           TEL. 206.682.5600 • FAX 206.682.2992
                 Case 2:16-cv-01661-RAJ Document 44 Filed 11/02/18 Page 3 of 7




 1   government officials of the Settlement Agreement pursuant to the Class Action Fairness Act of

 2   2005 (“CAFA”), 28 U.S.C. § 1715. The Court has reviewed the substance of the CAFA notice

 3   and finds that it complied with all applicable requirements of CAFA. Further, more than ninety

 4   (90) days have elapsed between the date the Settlement Administrator provided notice pursuant

 5   to CAFA and the Final Approval Hearing.

 6          7.       Pursuant to Federal Rule of Civil Procedure 23(c)(3), all Settlement Class

 7   Members are bound by this Final Judgment and by the terms of the Settlement Agreement.

 8          8.       This Court gives final approval to the Settlement and finds that the Settlement

 9   Agreement is fair, reasonable, adequate, and in the best interests of the Settlement Class

10   Members. The consideration provided under the Settlement Agreement constitutes fair value

11   given in exchange for the release of the Released Claims against the Released Parties. The Court

12   finds that the consideration to be paid to the Settlement Class Members is reasonable, and in

13   their best interests, considering the total value of their claims compared to the disputed factual

14   and legal circumstances of the Litigation, and the potential risks and likelihood of success of

15   pursuing litigation on the merits. The complex legal and factual posture of this case and the fact

16   that the Settlement is the result of arms’ length negotiations between the Parties support this

17   finding. The Court finds that these facts, combined with the lack of other indicators of collusion

18   and the Court’s observations throughout the litigation, demonstrate that there was no collusion

19   present in the reaching of the Settlement Agreement, implicit or otherwise. See In re Bluetooth
20   Headset Prods. Liab. Litig., 654 F.3d 935, 947 (9th Cir. 2011). This finding is also supported by,

21   among other things, the fact that the Settlement provides monetary benefits to Settlement Class

22   Members in addition to any refunds of the money paid to Defendants and such benefits are not

23   disproportionate to the attorneys’ fees and expenses awarded to Class Counsel or the Class

24   Representative; and the benefits provided to Settlement Class Members are appropriate under the

25   circumstances of this case.

26          9.       The Court has specifically considered the factors relevant to class settlement
27   approval including, inter alia, the strength of the Plaintiff’s case; the risk, expense, complexity,


     [PROPOSED] FINAL J UDGMENT ORDER                                      TOUSLEY BRAIN STEPHENS PLLC
                                                       3                      1700 Seventh Avenue, Suite 2200
     Case No. 2:16-cv-01661 RAJ                                                   Seattle, Washington 98101
                                                                            TEL. 206.682.5600 • FAX 206.682.2992
                Case 2:16-cv-01661-RAJ Document 44 Filed 11/02/18 Page 4 of 7




 1   and likely duration of further litigation; the risk of not maintaining class action status throughout

 2   trial; the relief provided for in the settlement; the extent of discovery completed and stage of the

 3   proceedings; the experience and views of counsel; and the reaction of members of the Settlement

 4   Class to the proposed Settlement (including the claims submitted and lack of any opt-outs or

 5   objections)—and upon consideration of such factors finds that the Settlement is fair, reasonable,

 6   and adequate as to, and in the best interests of, the Settlement Class Members.

 7            10.   The Court finds that the Class Representative and Class Counsel adequately

 8   represented the Settlement Class for the purposes of litigating this matter and entering into and

 9   implementing the Settlement Agreement.

10            11.   Accordingly, the Settlement is hereby finally approved in all respects, and the

11   Parties and their counsel are hereby directed to implement and consummate the Settlement

12   Agreement according to its terms and provisions. The Settlement Agreement is hereby

13   incorporated into this Final Judgment in full and shall have the full force of an Order of this

14   Court.

15            12.   This Court hereby dismisses the Litigation, as identified in the Settlement

16   Agreement, on the merits and with prejudice.

17            13.   Upon the Effective Date of this Final Judgment, Plaintiff, the Settlement Class

18   Members, and each of their respective present or past heirs, executors, estates, administrators,

19   predecessors, successors, assigns, parents, subsidiaries, associates, affiliates, employers,
20   employees, agents, consultants, independent contractors, vendors, insurers, directors, managing

21   directors, officers, partners, principals, members, attorneys, accountants, financial and other

22   advisors, investment bankers, underwriters, lenders, and any other representatives of any of these

23   Persons and entities shall be deemed to have released, and by operation of this Final Judgment

24   shall have, fully, finally, and forever, released, relinquished and discharged Defendants, as well

25   as all of their present or past heirs, executors, estates, administrators, predecessors, successors,

26   assigns, parents, subsidiaries, associates, affiliated and related entities, employers, employees,
27   agents, representatives, consultants, independent contractors, directors, managing directors,


     [PROPOSED] FINAL J UDGMENT ORDER                                      TOUSLEY BRAIN STEPHENS PLLC
                                                       4                      1700 Seventh Avenue, Suite 2200
     Case No. 2:16-cv-01661 RAJ                                                   Seattle, Washington 98101
                                                                            TEL. 206.682.5600 • FAX 206.682.2992
               Case 2:16-cv-01661-RAJ Document 44 Filed 11/02/18 Page 5 of 7




 1   officers, partners, principals, members, attorneys, accountants, financial and other advisors,

 2   investment bankers, insurers, underwriters, shareholders, lenders, auditors, investment advisors,

 3   firms, trusts, corporations, officers, and any other representatives of any of these Persons and

 4   entities from any and all actual, potential, filed, known or unknown, fixed or contingent, claimed

 5   or unclaimed, suspected or unsuspected, claims, demands, liabilities, rights, causes of action,

 6   contracts or agreements, extracontractual claims, damages, actual, statutory, punitive, exemplary

 7   or multiplied damages, expenses, costs, attorneys’ fees and/or obligations (including “Unknown

 8   Claims” as defined in the Settlement Agreement), whether in law or in equity, accrued or

 9   unaccrued, direct, individual or representative, of every nature and description whatsoever,

10   whether based on federal, state, local, statutory or common law or any other law, rule or

11   regulation, including the law of any jurisdiction outside the United States, against the Released

12   Parties, or any of them, arising out of the facts, transactions, events, matters, occurrences, acts,

13   disclosures, statements, representations, omissions or failures to act regarding the alleged

14   collection of inactivity fees from Settlement Class Members’ MGM Gift Cards including all

15   claims that were brought or could have been brought in the Litigation relating to the MGM Gift

16   Cards belonging to any and all Releasing Parties.

17          14.     Upon the Effective Date of this Final Judgment, the above releases of claims and

18   the Settlement Agreement will be binding on, and will have res judicata and preclusive effect in,

19   all pending and future lawsuits or other proceedings maintained by or on behalf of Plaintiff and
20   all other Settlement Class Members and Releasing Parties.

21          15.     The Court adjudges that the payment of $ ___________________in attorneys’

22   fees (the “Fee Award”) is fair and reasonable for the following reasons and those stated in

23   Court. In assessing the requested attorneys’ fees, the Court has considered the relief achieved

24   for the Settlement Class Members, the time and effort devoted by Class Counsel as

25   demonstrated by their sworn declaration, and the complexity of the legal and factual issues

26   involved. The Court finds that the Fee Award to Class Counsel identified above is fair and
27   reasonable under both a common fund approach and a lodestar approach. See Vizcaino v.


     [PROPOSED] FINAL J UDGMENT ORDER                                      TOUSLEY BRAIN STEPHENS PLLC
                                                       5                      1700 Seventh Avenue, Suite 2200
     Case No. 2:16-cv-01661 RAJ                                                   Seattle, Washington 98101
                                                                            TEL. 206.682.5600 • FAX 206.682.2992
               Case 2:16-cv-01661-RAJ Document 44 Filed 11/02/18 Page 6 of 7




 1   Microsoft Corp., 290 F.3d 1043, 1048-50 (9th Cir. 2002) (finding in this Circuit, a 25% fee is

 2   the accepted “benchmark” in common fund cases); Kerr v. Screen Extras Guild, Inc., 526 F.2d

 3   67 (9th Cir. 1975) (lodestar approach).

 4          16.     The Court further adjudges that the payment of an incentive award in the amount

 5   of $__________ (the “Incentive Award”) to Mr. Hanson to compensate him for his efforts and

 6   commitment on behalf of the Settlement Class is fair, reasonable, and justified under the

 7   circumstances of this case. See Radcliffe v. Experian Info. Solutions, Inc., 715 F.3d 1157 (9th

 8   Cir. 2013). Such payment shall be made pursuant to and in the manner provided by the terms of

 9   the Settlement Agreement.

10          17.     Except as otherwise set forth in this Order, the Parties shall bear their own costs

11   and attorneys’ fees.

12          18.     The Parties, without further approval from the Court, are hereby permitted to

13   agree to and to adopt such amendments, modifications, and expansions of the Settlement

14   Agreement and its implementing documents (including all exhibits to the Settlement Agreement)

15   so long as they are consistent in all material respects with this Final Judgment and do not limit

16   the rights of Settlement Class Members.

17          19.     Without affecting the finality of this Final Judgment for purposes of appeal, this

18   Court shall retain jurisdiction over the Settlement Administrator, Plaintiff, Defendants, the

19   Settlement Class Members, and the Releasing Parties as to all matters relating to administration,
20   consummation, enforcement and interpretation of the Settlement Agreement and this Final

21   Judgment, and for any other necessary purpose.

22

23   IT IS SO ORDERED.

24   Dated this _______ day of November, 2018.
25

26
                                                   HONORABLE RICHARD A. JONES
27                                                 UNITED STATES DISTRICT JUDGE


     [PROPOSED] FINAL J UDGMENT ORDER                                    TOUSLEY BRAIN STEPHENS PLLC
                                                      6                     1700 Seventh Avenue, Suite 2200
     Case No. 2:16-cv-01661 RAJ                                                 Seattle, Washington 98101
                                                                          TEL. 206.682.5600 • FAX 206.682.2992
               Case 2:16-cv-01661-RAJ Document 44 Filed 11/02/18 Page 7 of 7



     Presented by:
 1

 2   s/ Kevin A. Bay
         One of Plaintiff’s attorneys
 3
     Kim D. Stephens (WSBA No. 11984)
 4   kstephens@tousley.com
     Kevin A. Bay (WSBA No. 19821)
 5
     kbay@tousley.com
 6   TOUSLEY BRAIN STEPHENS PLLC
     1700 Seventh Avenue, Suite 2200
 7   Seattle, WA 98101
     Tel.: 206.682.5600
 8   Fax: 206.682.2992
 9
     Eve-Lynn J. Rapp (admitted pro hac vice)
10   erapp@edelson.com
     EDELSON PC
11   123 Townsend Street, Suite 100
     San Francisco, California 94107
12   Tel.: 415.212.9300
     Fax: 415.373.9435
13

14   Class Counsel

15

16

17

18

19
20

21

22

23

24

25

26
27


     [PROPOSED] FINAL J UDGMENT ORDER                      TOUSLEY BRAIN STEPHENS PLLC
                                                7             1700 Seventh Avenue, Suite 2200
     Case No. 2:16-cv-01661 RAJ                                   Seattle, Washington 98101
                                                            TEL. 206.682.5600 • FAX 206.682.2992
